EXHIBIT 10.3

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

Speedway Motorsports, Inc.

 

and the Guarantors named herein

 

and

 

Banc of America Securities LLC

Wachovia Securities, Inc.

Credit Lyonnais Securities (USA) Inc.

Fleet Securities, Inc.

SunTrust Capital Markets Inc.

 

Dated as of May 16, 2003



--------------------------------------------------------------------------------

EXECUTION COPY

 

Registration Rights Agreement

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 16, 2003, by and among Speedway Motorsports, Inc., a Delaware
corporation (the “Company”), the guarantors listed herein (the “Guarantors”) and
Banc of America Securities LLC, Wachovia Securities, Inc., Credit Lyonnais
Securities (USA) Inc., Fleet Securities, Inc. and SunTrust Capital Markets Inc.
(each an “Initial Purchaser” and, collectively, the “Initial Purchasers”), each
of whom has agreed to purchase the Company’s 6¾% Senior Subordinated Notes due
2013 (the “Initial Notes”) pursuant to the Purchase Agreement (as defined
below).

 

This Agreement is made pursuant to the Purchase Agreement, dated as of May 8,
2003 (the “Purchase Agreement”), by and among the Company and the Initial
Purchasers (i) for your benefit and for the benefit of each other Initial
Purchaser and (ii) for the benefit of the holders from time to time of the Notes
(including you and each other Initial Purchaser). In order to induce the Initial
Purchasers to purchase the Initial Notes, the Company has agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5 (h) of the Purchase Agreement.

 

The parties hereby agree as follows:

 

Section 1. Definitions

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Additional Interest Payment Date: With respect to the Initial Notes, each
Interest Payment Date.

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Closing Date: The date of this Agreement.

 

Commission: The Securities and Exchange Commission.

 

Consummate: A Registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 3(b) hereof, and (iii) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
that were tendered by Holders thereof pursuant to the Exchange Offer.

 

Effectiveness Target Date: As defined in Section 5.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Exchange Notes: The 6 3/4% Senior Subordinated Notes due 2013, substantially
identical under the Indenture to the Initial Notes, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to this Agreement.

 

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all



--------------------------------------------------------------------------------

outstanding Transfer Restricted Securities the opportunity to exchange all such
outstanding Transfer Restricted Securities held by such Holders for Exchange
Notes in an aggregate principal amount equal to the aggregate principal amount
of the Transfer Restricted Securities tendered in such exchange offer by such
Holders.

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exempt Resales: The transactions in which the Initial Purchasers propose to sell
the Initial Notes to certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Securities Act, and to certain non-U.S. persons
pursuant to Regulation S under the Securities Act.

 

Holders: As defined in Section 2(b) hereof.

 

Indemnified Holder: As defined in Section 8(a) hereof.

 

Indenture: The Indenture, dated as of May 16, 2003, among the Company and U.S.
Bank National Association, as trustee (the “Trustee”), pursuant to which the
Notes are to be issued, as such Indenture is amended or supplemented from time
to time in accordance with the terms thereof.

 

Initial Purchaser: As defined in the preamble hereto.

 

Initial Notes: The 6¾% Senior Subordinated Notes due 2013, of the same series
under the Indenture as the Exchange Notes, for so long as such securities
constitute Transfer Restricted Securities.

 

Initial Placement: The issuance and sale by the Company of the Initial Notes to
the Initial Purchasers pursuant to the Purchase Agreement.

 

Interest Payment Date: As defined in the Notes.

 

NASD: National Association of Securities Dealers, Inc.

 

Notes: The Initial Notes and the Exchange Notes.

 

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Securities Act: The Securities Act of 1933, as amended.

 

2



--------------------------------------------------------------------------------

Shelf Filing Deadline: As defined in Section 4 hereof.

 

Shelf Registration Statement: As defined in Section 4 hereof.

 

Trust Indenture Act: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa —
77bbbb) as in effect on the date of the Indenture.

 

Transfer Restricted Securities: Each Note, until the earliest to occur of (a)
the date on which such Note is exchanged in the Exchange Offer and entitled to
be resold to the public by the Holder thereof without complying with the
prospectus delivery requirements of the Securities Act, (b) the date on which
such Note has been effectively registered under the Securities Act and disposed
of in accordance with a Shelf Registration Statement and (c) the date on which
such Note is distributed to the public pursuant to Rule 144 under the Securities
Act or by a Broker-Dealer pursuant to the “Plan of Distribution” contemplated by
the Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein).

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

Section 2. Securities Subject To This Agreement

 

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

 

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

 

Section 3. Registered Exchange Offer

 

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with), the Company and the Guarantor shall (i) cause to be filed
with the Commission as soon as practicable after the Closing Date, but in no
event later than 90 days after the Closing Date, a Registration Statement under
the Securities Act relating to the Exchange Notes and the Exchange Offer, (ii)
use their reasonable best efforts to cause such Registration Statement to become
effective at the earliest possible time, but in no event later than 150 days
after the Closing Date, (iii) in connection with the foregoing, file (A) all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Notes to be
made under the Blue Sky laws of such jurisdictions as are necessary to permit
Consummation of the Exchange Offer, and (iv) upon the effectiveness of such
Registration Statement, commence the Exchange Offer. The Exchange Offer shall be
on the appropriate form permitting registration of the Exchange Notes to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Notes held by Broker-Dealers as contemplated by Section 3(c) below.

 

(b) The Company shall cause the Exchange Offer Registration Statement to be
effective continuously and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 business days after the date notice of
the Exchange Offer is mailed to the Holders. The Company shall cause the
Exchange Offer to comply with all applicable federal and state securities laws.
No securities other than the Notes shall be included in the Exchange Offer
Registration Statement. The Company shall use its reasonable best efforts to
cause the Exchange Offer to be Consummated on the earliest practicable date
after the Exchange Offer Registration Statement has become

 

3



--------------------------------------------------------------------------------

effective, but in no event later than 30 business days after the Exchange Offer
Registration Statement has become effective.

 

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Notes that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Notes pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Notes received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Notes held by any such Broker-Dealer
except to the extent required by applicable law, regulation or the Commission as
a result of a change in policy after the date of this Agreement.

 

The Company and the Guarantors shall use their reasonable best efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) below to the extent
necessary to ensure that it is available for resales of Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 365 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
365-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

Section 4. Shelf Registration

 

(a) Shelf Registration. If (i) the Company and the Guarantors are not required
to file an Exchange Offer Registration Statement or to consummate the Exchange
Offer because the Exchange Offer is not permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with), (ii) for any reason the Exchange Offer is not Consummated
within 150 days after the Closing Date, (iii) with respect to any Holder of
Transfer Restricted Securities (A) such Holder is prohibited by applicable law
or Commission policy from participating in the Exchange Offer, or (B) such
Holder may not resell the Exchange Notes acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Notes acquired directly from the Company or one of its affiliates, or
(iv) an Initial Purchaser requests, then, upon such Holder’s or Initial
Purchaser’s request, the Company and the Guarantors shall

 

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”), on or prior to
the earliest to occur of (1) the 45th day after the date on which the Company
determines that it is not required to file the Exchange Offer Registration
Statement, (2) 150 days after the Closing Date (in the case of clause (ii)
above) and (3) the 45th day after the date on which the Company receives notice
from a Holder of Transfer Restricted Securities or an Initial Purchaser as
contemplated by

 

4



--------------------------------------------------------------------------------

clause (iii) and (iv) above (such earliest date being the “Shelf Filing
Deadline”), which Shelf Registration Statement shall provide for resales of all
Transfer Restricted Securities the Holders of which shall have provided the
information required pursuant to Section 4(b) hereof; and

 

(y) use their reasonable best efforts to cause such Shelf Registration Statement
to be declared effective by the Commission on or before the 90th day after the
Shelf Filing Deadline.

 

The Company and the Guarantors shall use their reasonable best efforts to keep
such Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Notes by the
Holders of Transfer Restricted Securities entitled to the benefit of this
Section 4(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of at least two years
following the effective date of such Shelf Registration Statement (or shorter
period that will terminate when all the Notes covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement). To the
extent the Company is required to include any Notes in a Shelf Registration
Statement, the Company may include such Notes on any other shelf registration
statement otherwise being filed by the Company with respect to other of its
securities, so long as all of the procedures described herein with respect to
the Shelf Registration Statement are adhered to.

 

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 business days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

 

Section 5. Additional Interest

 

If (i) any of the Registration Statements required by this Agreement is not
filed with the Commission on or prior to the date specified for such filing in
this Agreement, (ii) any of such Registration Statements has not been declared
effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated within 30 business days after the
Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself immediately declared effective (each such event referred to
in clauses (i) through (iv), a “Registration Default”), the Company hereby
agrees that the interest rate borne by the Notes shall be increased by $0.05 per
week per $1,000 principal amount of Notes during the 90-day period immediately
following the occurrence of any Registration Default and shall increase by $0.05
per week per $1,000 principal amount at the end of each subsequent 90-day
period, but in no event shall the total of all such increases exceed $0.30 per
week per $1,000 principal amount of Notes. Any additional interest payable
pursuant to this Section 5 is herein referred to as “Additional Interest” or
“Liquidated Damages”. Following the cure of all Registration Defaults relating
to any particular Notes, the interest rate borne by the relevant Notes will be
reduced to the original interest rate borne by such Notes; provided, however,
that, if after any such reduction in interest rate, a different Registration
Default occurs, the interest rate borne by the relevant Notes shall again be
increased pursuant to the foregoing provisions.

 

5



--------------------------------------------------------------------------------

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such Note shall
have been satisfied in full.

 

Section 6. Registration Procedures

 

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 6(c) below, shall use their best efforts to effect such exchange to
permit the sale of Transfer Restricted Securities being sold in accordance with
the intended method or methods of distribution thereof, and shall comply with
all of the following provisions:

 

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, the Company and
the Guarantors hereby agree to seek a no-action letter or other favorable
decision from the Commission allowing the Company and the Guarantors to
Consummate an Exchange Offer for such Initial Notes. The Company and the
Guarantors each hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. The Company and the
Guarantors each hereby agrees, however, to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Company setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a favorable resolution by the Commission staff of such
submission.

 

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the Exchange Notes to be issued
in the Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary
course of business. In addition, all such Holders of Transfer Restricted
Securities shall otherwise cooperate in the Company’s preparations for the
Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available May
13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Notes obtained
by such Holder in exchange for Initial Notes acquired by such Holder directly
from the Company.

 

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall comply with all the provisions
of Section 6(c) below and shall use their reasonable best efforts to effect such
registration to permit the sale of the Transfer Restricted Securities being sold
in accordance with the intended method or methods of distribution thereof, and
pursuant thereto the Company will as expeditiously as possible prepare and file
with the Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

 

6



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Notes by
Broker-Dealers), the Company shall:

 

(i) use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 of this Agreement, as applicable; upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Company shall file promptly an appropriate amendment to
such Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
reasonable best efforts to cause such amendment to be declared effective and
such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

 

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period set forth in Section
3 or 4 hereof, as applicable, or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to comply fully with the applicable provisions of Rules 424
and 430A under the Securities Act in a timely manner; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Company and
the Guarantors shall use their best efforts to obtain the withdrawal or lifting
of such order at the earliest possible time;

 

(iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review of such Holders and underwriter(s) in
connection with such sale, if any, for a period of at least five business days,
and the Company will not file any such Registration Statement or Prospectus or
any amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by

 

7



--------------------------------------------------------------------------------

reference) to which a Holder of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five business days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period);

 

(v) to the extent practicable, promptly prior to the filing of any document that
is to be incorporated by reference into a Registration Statement or Prospectus,
make available, and if requested, provide copies of such document to the Initial
Purchasers, each selling Holder named in any Registration Statement, and to the
underwriter(s), if any, make the Company’s management, officers and other
representatives available and management, officers and other representatives of
the Guarantors available for discussion of such document and other customary due
diligence matters, and include such information in such document prior to the
filing thereof as such selling Holders or underwriter(s), if any, reasonably may
request;

 

(vi) make available at reasonable times for inspection by the selling Holders,
any managing underwriter participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such selling
Holders or any of the underwriter(s), all financial and other records, pertinent
corporate documents and properties of the Company and each of the Guarantors and
cause the Company’s and the Guarantors officers, directors and employees to
supply all information reasonably requested by any such Holder, underwriter,
attorney or accountant in connection with such Registration Statement subsequent
to the filing thereof and prior to its effectiveness and make available, to the
extent reasonable under the circumstances, the Company’s management, officers
and other representatives for meetings with investors typical for roadshows of
underwritten securities to the extent requested by any Holder, Initial Purchaser
or underwriter;

 

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

 

(viii) use their best efforts to cause the Transfer Restricted Securities
covered by the Registration Statement to be rated with the appropriate rating
agencies, if not rated and so requested by the Holders of a majority in
aggregate principal amount of Notes covered thereby or the underwriter(s), if
any;

 

(ix) furnish to each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial
statements and schedules, all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);

 

(x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Company and the Guarantors hereby consent to the use of the
Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

 

(xi) enter into, and cause the Guarantors to enter into, such agreements
(including an underwriting agreement), and make, and cause the Guarantors to
make, such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to

 

8



--------------------------------------------------------------------------------

such extent as may be requested by any Initial Purchaser or by any Holder of
Transfer Restricted Securities or underwriter in connection with any sale or
resale pursuant to any Registration Statement contemplated by this Agreement;
and whether or not an underwriting agreement is entered into and whether or not
the registration is an Underwritten Registration, the Company and the Guarantors
shall:

 

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the Consummation of the Exchange Offer and, if applicable, the effectiveness
of the Shelf Registration Statement:

 

(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by (y) the President or any Vice President and (z) a principal financial
or accounting officer of each of the Company and the Guarantors, confirming, as
of the date thereof, the matters set forth in paragraphs (i), (ii) and (iii) of
Section 5 (e) of the Purchase Agreement and such other matters as such parties
may reasonably request;

 

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors, covering the matters set forth in
paragraph (c) of Section 5 of the Purchase Agreement and such other matters as
such parties may reasonably request, and in any event including a statement to
the effect that such counsel has participated in conferences with officers and
other representatives of the Company and representatives of the independent
public accountants for the Company in connection with the preparation of such
Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that the applicable Registration Statement, at the time such
Registration Statement or any post-effective amendment thereto became effective,
and, in the case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

 

(3) a customary comfort letter, dated as of the date of Consummation of the
Exchange Offer or the date of effectiveness of the Shelf Registration Statement,
as the case may be, from the Company’s independent accountants, in the customary
form and covering matters of the type customarily covered in comfort letters by
underwriters in connection with primary underwritten offerings, and affirming
the matters set forth in the comfort letters delivered pursuant to Section 5(a)
of the Purchase Agreement, without exception;

 

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

 

9



--------------------------------------------------------------------------------

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company or the Guarantors pursuant to this clause (xi), if
any.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in clause (A)(1) above cease to be true and correct, the
Company or the Guarantors shall so advise the Initial Purchasers and the
underwriter(s), if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;

 

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with, and cause the Guarantor to cooperate with, the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders or
underwriter(s) may request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that neither the Company nor the Guarantors shall be required to
register or qualify as a foreign corporation where it is not then so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not then so subject;

 

(xiii) issue, upon the request of any Holder of Initial Notes covered by the
Shelf Registration Statement, Exchange Notes, having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes surrendered to
the Company by such Holder in exchange therefor or being sold by such Holder;
such Exchange Notes to be registered in the name of such Holder or in the name
of the purchaser(s) of such Notes, as the case may be; in return, the Initial
Notes held by such Holder shall be surrendered to the Company for cancellation;

 

(xiv) cooperate with, and cause the Guarantors to cooperate with, the selling
Holders and the underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends; and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriter(s), if any, may request at least two business days
prior to any sale of Transfer Restricted Securities made by such underwriter(s);

 

(xv) use its best efforts to cause the Transfer Restricted Securities covered by
the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s), if any, to consummate the disposition of
such Transfer Restricted Securities;

 

(xvi) if any fact or event contemplated by clause (c)(iii)(D) above shall exist
or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;

 

(xvii) provide a CUSIP number for all Notes not later than the effective date of
the Registration Statement and provide the Trustee under the Indenture with
printed certificates for the Transfer Restricted Securities which are in a form
eligible for deposit with the Depository Trust Company and take all other action
necessary to ensure that all Notes are eligible for deposit with the Depository
Trust Company;

 

10



--------------------------------------------------------------------------------

(xviii) cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the NASD, and use its
reasonable best efforts to cause such Registration Statement to become effective
and approved by such governmental agencies or authorities as may be necessary to
enable the Holders selling Transfer Restricted Securities to consummate the
disposition of such Transfer Restricted Securities;

 

(xix) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 (which need not be audited) for the twelve-month period
(A) commencing at the end of any fiscal quarter in which Transfer Restricted
Securities are sold to underwriters in a firm or best efforts Underwritten
Offering or (B) if not sold to underwriters in such an offering, beginning with
the first month of the Company’s first fiscal quarter commencing after the
effective date of the Registration Statement;

 

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate, and cause the Guarantor to
cooperate with, with the Trustee and the Holders of Notes to effect such changes
to the Indenture as may be required for such Indenture to be so qualified in
accordance with the terms of the Trust Indenture Act; and to execute, and cause
the Guarantors to execute, and use its reasonable best efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner; and

 

(xxi) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice.

 

Section 7. Registration Expenses

 

(a) All expenses incident to the Company’s or the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company or the Guarantors,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses (including
filings made by any Initial Purchaser or Holder with the NASD (and, if
applicable, the fees and expenses of any “qualified independent underwriter” and
its counsel that may be required by the rules and regulations of the NASD));
(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws; (iii) all expenses of printing (including printing
certificates for the Exchange Notes to be issued in the Exchange Offer and
printing of Prospectuses), messenger and delivery services and telephone;

 

11



--------------------------------------------------------------------------------

(iv) all fees and disbursements of counsel for the Company, the Guarantors and,
subject to Section 7(b) below, the Holders of Transfer Restricted Securities;
(v) all application and filing fees in connection with listing the Exchange
Notes on a national securities exchange or automated quotation system pursuant
to the requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance).

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company will reimburse the Initial
Purchasers and the Holders of Transfer Restricted Securities being tendered in
the Exchange Offer and/or resold pursuant to the “Plan of Distribution”
contained in the Exchange Offer Registration Statement or registered pursuant to
the Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Fried, Frank, Harris,
Shriver & Jacobson or such other counsel as may be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

 

Section 8. Indemnification

 

(a) The Company agrees and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including without limitation and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), directly or indirectly caused by, related to, based upon,
arising out of or in connection with any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or expenses are caused by an untrue
statement or omission or alleged untrue statement or omission that is made in
reliance upon and in conformity with information relating to any of the Holders
furnished in writing to the Company by any of the Holders expressly for use
therein. This indemnity agreement shall be in addition to any liability which
the Company may otherwise have.

 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing (provided, that the failure to give such notice (i) will
not relieve the Company or the Guarantors from liability under paragraph (a)
above unless and only to the extent it did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of its
rights and defenses and (ii) will not, in any event, release the indemnifying
party from its other obligations pursuant to this Agreement). Such Indemnified
Holder shall have the right to employ its own counsel in any such action and the
fees and expenses of such counsel shall be paid, as incurred, by the Company and
the Guarantors (regardless of whether it is ultimately determined that an
Indemnified Holder is not entitled to indemnification hereunder). The

 

12



--------------------------------------------------------------------------------

Company and the Guarantors shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (in addition to any local counsel) at any time
for such Indemnified Holders, which firm shall be designated by the Holders. The
Company shall be liable for any settlement of any such action or proceeding
effected with the Company’s and the Guarantors’ prior written consent, which
consent shall not be withheld unreasonably, and the Company and the Guarantors
agree to indemnify and hold harmless any Indemnified Holder from and against any
loss, claim, damage, liability or expense by reason of any settlement of any
action effected with the written consent of the Company and the Guarantors. The
Company shall not, without the prior written consent of each Indemnified Holder,
settle or compromise or consent to the entry of judgment in or otherwise seek to
terminate any pending or threatened action, claim, litigation or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not any Indemnified Holder is a party thereto), unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Holder from all liability arising out of such action, claim,
litigation or proceeding.

 

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company and the Guarantors and their
respective directors, officers of the Company who sign a Registration Statement,
and any person controlling (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) the Company and the Guarantors, and the
respective offices, directors, partners, employees, representatives and agents
of each such person, to the same extent as the foregoing indemnity from the
Company and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the Company
or the Guarantors or their directors or officers or any such controlling person
in respect of which indemnity may be sought against a Holder of Transfer
Restricted Securities, such Holder shall have the rights and duties given the
Company and the Guarantors, and the Company and the Guarantors, or their
directors or officers or such controlling person shall have the rights and
duties given to each Holder by the preceding paragraph. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such Holder upon the sale of the Securities
giving rise to such indemnification obligation.

 

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or Section 8(b) hereof (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantors shall be deemed to be equal to the total gross proceeds from the
Initial Placement as set forth on the cover page of the Offering Memorandum),
and such Registration Statement, or if such allocation is not permitted by
applicable law, the relative fault of the Company and the Guarantors on the one
hand, and of the Indemnified Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company and the Guarantors on the one hand and of the
Indemnified Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or by the Indemnified Holder and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

 

13



--------------------------------------------------------------------------------

The Company, the Guarantor and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount and fees received by such Holder with respect to the
Initial Notes exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Notes held by each of the Holders hereunder and not joint.

 

Section 9. Rule 144A

 

The Company and the Guarantors each hereby agree with each Holder, for so long
as any Transfer Restricted Securities remain outstanding, to make available to
any Holder or beneficial owner of Transfer Restricted Securities in connection
with any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A.

 

Section 10. Participation In Underwritten Registrations

 

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

Section 11. Selection Of Underwriters

 

The Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Holders of a majority in aggregate principal amount of
the Transfer Restricted Securities included in such offering; provided, that
such investment bankers and managers must be reasonably satisfactory to the
Company.

 

Section 12. Miscellaneous

 

(a) Remedies. The Company and the Guarantors each hereby agree that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(b) No Inconsistent Agreements. The Company will not, and will cause the
Guarantors not to on or after the date of this Agreement enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

14



--------------------------------------------------------------------------------

Neither the Company nor the Guarantors have entered into any agreement granting
any registration rights with respect to its securities to any Person. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s securities
under any agreement in effect on the date hereof.

 

(c) Adjustments Affecting the Notes. The Company will not take any action, or
permit any change to occur, with respect to the Notes that would materially and
adversely affect the ability of the Holders to Consummate any Exchange Offer.

 

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities. Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof that relates exclusively to the rights of
Holders whose securities are being tendered pursuant to the Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
securities are not being tendered pursuant to such Exchange Offer may be given
by the Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities being tendered or registered; provided that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

(ii) if to the Company:

 

Speedway Motorsports, Inc.

5401 East Independence Blvd.

Charlotte, North Carolina 28212

Telecopier No.: (704) 455-2168

Attention: Marylaurel E. Wilks, Esq.

 

With a copy to:

 

Parker, Poe, Adams & Bernstein L.L.P.

Three Wachovia Center

401 South Tryon Street, Suite 3000

 

Charlotte, North Carolina 28202

Telecopier No.: (704) 334-4706

Attention: Peter J. Shea, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next business day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

15



--------------------------------------------------------------------------------

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(k) Entire Agreement. This Agreement together with the Purchase Agreement, the
Indenture, the Notes and any related documents, is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SPEEDWAY MOTORSPORTS, INC., a Delaware

corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

  Chief Financial Officer, Vice President and Treasurer

 

SPEEDWAY FUNDING, LLC., a Delaware limited

liability corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

President

 

600 RACING, INC., a North Carolina corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

 

ATLANTA MOTOR SPEEDWAY, INC., a Georgia corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

 

BRISTOL MOTOR SPEEDWAY, INC., a Tennessee corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks:

Title:

 

Vice President

 

CHARLOTTE MOTOR SPEEDWAY, LLC, a North Carolina limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

 

17



--------------------------------------------------------------------------------

INEX CORP., a North Carolina corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

By:

 

William R. Brooks

Title:

 

Vice President

LAS VEGAS MOTOR SPEEDWAY, INC., a Delaware corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

NEVADA SPEEDWAY LLC, a Delaware limited liability corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

SPEEDWAY SYSTEMS, LLC, a North Carolina limited liability company

By:

   

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

SPR, INC., a Delaware corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

TEXAS MOTOR SPEEDWAY, INC., a Texas corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

 

18



--------------------------------------------------------------------------------

SPEEDWAY PROPERTIES COMPANY, LLC, a Delaware limited liability corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

President

SPEEDWAY SONOMA, LLC, a Delaware limited liability company

By:

 

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

SPEEDWAY MEDIA, LLC, a North Carolina limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

TRACKSIDE HOLDING CORPORATION, a North Carolina corporation

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

MOTORSPORTS BY MAIL, LLC, a North Carolina limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

President

SMI TRACKSIDE, LLC, a North Carolina limited liability company

By:

 

/s/    William R. Brooks

--------------------------------------------------------------------------------

Name:

 

William R. Brooks

Title:

 

Vice President

 

19



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby

confirmed and accepted as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

WACHOVIA SECURITIES, INC.

CREDIT LYONNAIS SECURITIES (USA) INC.

FLEET SECURITIES, INC

SUNTRUST CAPITAL MARKETS, INC.

 

By: BANC OF AMERICA SECURITIES LLC

 

By:

 

          /s/    James G. Rose, Jr.

--------------------------------------------------------------------------------

   

Name:    James G. Rose, Jr.

   

Title:      Managing Director

 

20